Case 8:19-cv-02363-TJS Document 1 Filed 08/16/19 Page 1of 8

.IN THE UNITED STATES DISTRICT COURT | ‘

FOR THE DISTRICT OF MARYLAND

 

 

fo i ct VI Spy 510

Aa dpe Carly le Vi \senO th
, Complaint for a Civil Case

Case Nd!

 

{Write the full name of each plaintiff who is filing —
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

Jury Trial:

-against-

Ulbec TeMnelegies Tne.

 

(Write the full name of each defendant who is
being sued. if the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

O Yes O No
(check one)

TH\S 19CV2363

(to be filled in by the Clerk’s Office} -
Case 8:19-cv-02363-TJS Document1 Filed 08/16/19 Page 2 of 8

1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

 

 

 

Name AAA re. Cony Le VAs lsearSh,
Street Address DPBS Celummea Place

City and County Hoeattsut | lew Prnce GreotgeS
State and Zip Code MO. ao7 eS

Telephone Number Sa(- GGi- 3085

E-mail Address anda fne so ahoo. cons

B. . The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known}. Attach additional pages if needed.

’ Defendant No. |

 

 

 

 

Name Upper Tech fra legies Tne.’

Job or Title

Gf known)

Street Address i485) Menleat St, Suck Yoo
City and County San Cranersece f Savas Rraners £0

State and Zip Code CR, GUH103
Telephone Number [-SBoo- 353- S > 3/7

E-mail Address
(Gif known)

 
Case 8:19-cv-02363-TJS Document 1 Filed 08/16/19 Page 3 of 8

Defendant No. ?

Name

 

Job or Title

 

Gf known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

Gf known)
Street Address

 

City and County .

 

_ State and Zip Code

 

Telephone Number

 

E-mail Address

 

Gf known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(if there are more than Jour defendants, attach an additional page
providing the same information for each additional defendant.)
IH.

Case 8:19-cv-02363-TJS Document1 Filed 08/16/19 Page 4 of 8

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court Jurisdiction? (check all that apply)
Federal question Er Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
“1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Andre C. Wilcon Ch , isa citizen of
the State of (name) Ma, hy land

b. If the plaintiff is a corporation
“TM fe;
The plaintiff, (name) LA bey~ “Te. Neo) ospis incorporated

under the laws of the State of (name) C_ia\lifternia _;
and has its principal place of business in the State of (name)

Cal} Cornea

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.) —

4
Case 8:19-cv-02363-TJS Document 1 Filed 08/16/19 Page 5of 8

2,

 

 

The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris acitizen of

(foreign nation)

 

b. If the defendant is a corporation

The defendant, (name) . , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) _- . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

 

business in (name)

 

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

Serpe at- Mary laws bowits st Punithue.
1©&, P00
Case 8:19-cv-02363-TJS Document 1 Filed 08/16/19 Page 6 of 8

lil. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

M7 was an ernpleoyee weohlung fer Uben
on a de, ly basis alien @ yr Wang 8, Q-O1F
~ Reece tuesdt an errail fem an agent ot
LAVaern sno + “Tomi ew Weave Ce opeare d. te
De uncer Anne on Cl uence. at a Bn
investigatfen ras Aone . afer e-Spouded
te re euapreg | thet To weasn'+ uvdey any
TAtluence 6f dee c on aledwho\ , but TT
Luans “bepme aa a. Say ine “Hrveny bhelreyve To
wes Desed on a pider oat Les rn nay
veVvricile.

Q) Theter $2 OXBON ING, was yey ney! mH
Amine, hae Deed Sn another P<YSons
assumption at devue trace een, Hr eh

 

 

Wars (le to ada; Pe
Con po herb. ethyc3e. Pw the caty at Dystre+y
lurmbie te Dove, e

@Q They wealdinw + Setwe nace any Pa formation
oVvs vaheat “rein “PAueetY a abion con dis fea,
eft Fs Prove. Phuc they head a peht to
+e tm Aate. haw raploy ment CV EWN Prous h J
tre IO ow dine feet at nay Phy sraaws ace
+> Drove were Te tae dnue Crea.

() W dons Fes) +c} nation hesed. ors thon
iMmwesgts Qeatt en and na Ceacts The asm
caus E62,
IV.

Case 8:19-cv-02363-TJS Document1 Filed 08/16/19 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured,

Reet \ Pa rreges ape #5. COD a mentin anh!
Cota 15 PMesolved base eon mont ly F “Weeme .

Punting Dorr g eS are BUG, Qo rn Pirancrs |
Av emoticas\ Atstrrct,. Thess hag cansed

me Pinencia) distress, depression based on

my phy steal Ihr feat e nhs ana Les VAS 4 men
oe simele Pathnet ot

 

Source of Intome &S

ens | arene
Case 8:19-cv-02363-TJS Document1 Filed 08/16/19 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 1 1, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: & | Ile, 2019 a
Signature of Plaintiff LEELA O a a

Printed Name of Plaintiff Prva Cc. LA ‘| Goh

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

Email Address

 
